Citation Nr: 0506307	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
bilateral upper leg injuries.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for residuals of a stab 
wound to the left forearm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from September 1971 to June 
1973.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied the veteran's 
claims for entitlement to service connection for post-
traumatic stress disorder (PTSD), residuals of bilateral 
upper leg injuries, shin splints, and residuals of a stab 
wound to the left forearm.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the VA treatment records indicates that in June 
2002 and May 2004 the veteran notified his VA healthcare 
providers that he had filed a claim for Social Security 
Administration (SSA) disability benefits.  In May 2004, VA 
staff helped the veteran complete a form in order to expedite 
this claim.  The records associated with this SSA claim have 
not been requested by VA or associated with the veteran's 
claims file.  The U. S. Court of Appeals for Veterans Claims 
has ruled on the importance of VA obtaining SSA records in 
connection with disability claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  Therefore, VA must 
obtain all pertinent SSA records.  

The veteran claims that he incurred upper leg disabilities 
due to an injury to both legs when a pipe struck him during 
his active military service.  The service medical records 
report that in October 1972 the veteran was hit in the right 
leg by an iron bar, which hit him at the mid-thigh level.  No 
impression or diagnosis was given.  In December 1972, the 
veteran was reportedly attacked and received trauma to this 
left hand and head.  On examination, there was tenderness in 
the left thumb and an impression was given of muscle strain 
and contusion.  His military separation examination of June 
1973 failed to report whether his lower or upper extremities 
were normal or abnormal.  The examiner did not summarize any 
defects from examination.  

The veteran started VA treatment in January 2002.  A VA 
physical examination of March 2002 noted the veteran's 
complaints of constant numbness in his left hand and forearm 
since a stab wound incurred during military service.  The 
assessments were left shoulder impingement syndrome, probable 
left carpal tunnel syndrome, probable bilateral knee 
degenerative joint disease, and chronic left quadriceps 
tenderness (etiology unclear).  An outpatient record of July 
2002 referred the veteran for electromyogram (EMG) testing in 
regards to his left carpal tunnel syndrome; however, those 
results do not appear to be contained in the available VA 
treatment records.  It was also noted at this time that the 
veteran's left quadriceps tenderness had spontaneously and 
completely resolved.

A VA compensation (skin) examination was afforded the veteran 
in December 2003.  The examiner noted that the veteran's 
claims file had not been provided for his review in 
connection with this examination.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (A VA examination must consider 
records of prior medical examination and treatment in order 
to assure a fully informed examination.)  A "possible small 
residual scar" was noted on the posterior surface of the 
left forearm.  The veteran informed the examiner that this 
scar was a result of an attack on him during military 
service.  

In June 2003, a VA outpatient record noted an assessment of 
diabetes type II with peripheral neuropathy.  In November 
2003, VA X-ray found degenerative joint disease in the 
lumbosacral spine.  The assessments included sacroiliac joint 
degenerative joint disease and diabetic neuropathy.  

Based on this evidence, the Board finds that a thorough 
compensation examination to determine the etiology of the 
veteran's current disabilities is warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 
5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, No. 03-1251 
(U.S. Vet. App. Dec. 15, 2004) (When there is evidence of a 
medical disorder or injury during military service, VA's duty 
to assist requires that a medical examination and opinion be 
obtained that discusses the relationship between the 
veteran's in-service and current conditions.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  On remand, the veteran should be afforded 
the appropriate VA examination in order to determine whether 
any medical nexus exists between his current physical 
disabilities and his in-service complaints.

Finally, the veteran reported that he incurred a stab wound 
to his neck in 1987 and apparently underwent surgery in 2000 
to repair this injury.  The residuals of this injury appear 
to affect his left upper extremity.  These records have not 
been identified or obtained by VA.  On remand, VA should 
specifically request that the veteran identify the healthcare 
providers that treated him in 1987 and 2000.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  The AMC should contact the 
appropriate office of the SSA and request 
copies of any determination made 
regarding the veteran's claim for 
disability benefits and all medical 
evidence reviewed in making this 
determination.  If the SSA cannot locate 
such records, they should be requested to 
provide an affirmative response that 
these records are unavailable and no 
further search for these records was 
being conducted.  All responses and 
evidence provided should be associated 
with the claims file.

2.  Contact the North Texas VA Healthcare 
System and the VA Medical Center in 
Dallas, Texas and request copies of the 
veteran's inpatient and outpatient 
treatment dated from May 2004 to the 
present time.  The VA Medical Center 
should specifically be asked to provide a 
copy of any EMG testing results that were 
obtained as a result of a request in July 
2002.  If the VA Medical Center cannot 
locate such records, they should be 
requested to provide an affirmative 
response that these records are 
unavailable and no further search for 
these records was being conducted.  These 
records should be incorporated into the 
veteran's claims file.

3.  Contact the veteran and request that 
he specifically identify the healthcare 
providers that treated his stab wound to 
the neck in 1987 and any subsequent 
surgery to repair this injury.  He should 
be requested to provide the appropriate 
signed release forms so that these 
records can be obtained from any private 
source.  If such release forms are 
provided, then the VA should directly 
request these records from the private 
facility.  All responses and/or evidence 
received should be associated with the 
claims file.

4.  The VBA AMC should request a VA 
orthopedic/neurologic examination to 
provide an opinion on the etiology of the 
veteran's left forearm, bilateral leg, 
and shin splint disabilities.  Send the 
claims folder to the examiner for review.  
Please provide the examiner with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that he developed 
a left wrist/forearm, bilateral leg, and 
bilateral shin splint disabilities as a 
result of injuries sustained during his 
military service.  After a review of the 
medical evidence in the claims file, the 
examiner should answer the following 
questions:

Does the veteran currently suffer 
with a left wrist/forearm, bilateral 
leg, and/or shin splint 
disabilities?  Please provide the 
appropriate diagnoses.  If so, is it 
at least as likely as not that any 
current left wrist/forearm, leg, or 
shin splint disability had its onset 
during active service or is related 
to any in-service disease or injury?  
Please provide a rational for your 
opinion(s).

5.  If the veteran fails to report for 
any of his compensation examinations, 
then documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

6.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the AMC should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
AMC should implement corrective 
procedures.  

7.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



